Citation Nr: 1549358	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-10 144	)	DATE
	)


THE ISSUE

Whether the December 13, 2013 decision of the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board), lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits, should be revised based on clear and unmistakable error (CUE).
 

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1975.

This matter comes before the Board on the Veteran's February 2014 motion alleging CUE in the December 13, 2013 Board decision.  


FINDINGS OF FACT

1.  In the December 13, 2013 decision, the Board determined that it lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits. 

2.  In a July 2015 decision, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in which it vacated the Board's December 13, 2013 decision that it lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits and remanded the matter to the Board. 


CONCLUSION OF LAW

The Court having vacated and remanded the December 13, 2013 Board decision that it lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits, the motion must be dismissed.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is a somewhat multifarious situation.  The Board will attempt to explain.

In the INTRODUCTION of the December 13, 2013 Board decision (not before the undersigned), the Board determined that it lacked jurisdiction over whether the Veteran was entitled to a waiver of an overpayment of his disability benefits.  The remainder of that December 13, 2013 decision addressed whether the Veteran's son was properly removed from the Veteran's disability compensation award.  

In February 2014, the Board received a motion for revision of the December 13, 2013 decision based on CUE.  The motion does not address the Board's decision as to whether the Veteran's son was properly removed from the Veteran's disability compensation award.  Rather, the motion provides argument regarding the overpayment issue.  

A decision by the Board is subject to revision on the grounds of clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 2014).  All final Board decisions are subject to revision except (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b) (2015).  

Contemporaneous to the filing of the motion, the Veteran appealed, to the Court, that part of the December 13, 2013 decision that determined that the Board lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits.  

In a July 2015 decision, the Court vacated the December 13, 2013 decision with regard to the issue appealed to the Court, and remanded the matter to the Board for further adjudication. 

Because the Court vacated the December 13, 2013 Board decision that it lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits, the motion to revise the Board decision based on CUE must be dismissed.  See 38 C.F.R. § 20.1400(b)(1) (2015).

ORDER

The February 2014 motion for revision of the Board's December 13, 2013 decision, that it lacked jurisdiction over whether the Veteran was entitled to a waiver of recovery of an overpayment of his disability benefits, is dismissed.  



                       ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



